 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5     In re: PARLOR BELLEVUE LLC,

 6                           Debtor.

 7     EDMUND J. WOOD, solely in his
       capacity as Chapter 7 Trustee of the
 8     Bankruptcy Estate of Parlor Bellevue
       LLC,
 9
                                                      C18-1281 TSZ
                             Plaintiff,
10
                                                      MINUTE ORDER
           v.
11
       GLY CONSTRUCTION INC.,
12
                             Defendant.
13
          The following Minute Order is made by direction of the Court, the Honorable
14
     Thomas S. Zilly, United States District Judge:
15         (1)    Having reviewed the parties’ Joint Status Report, docket no. 8, indicating
   that the parties resolved this dispute, and having been advised that, on December 3, 2019,
16 the Bankruptcy Court approved the parties’ settlement, the Court will dismiss this matter
   with prejudice and without costs within seven (7) days of the date of this Minute Order
17 unless a party objects to the dismissal.

18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 13th day of January, 2020.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
